Exhibit 10.2

REVOLVING CREDIT NOTE

 

$100,000,000    July 11, 2006    Boston, Massachusetts

FOR VALUE RECEIVED, Kronos Incorporated (the “Borrower”) promises to pay to
Citizens Bank of Massachusetts (the “Lender”), or order, the principal sum of
One Hundred Million Dollars ($100,000,000), or, if less, the aggregate unpaid
principal amount of all loans made by the Lender to the Borrower pursuant to the
Revolving Credit Agreement dated as of the date hereof (as amended and in effect
from time to time, the “Credit Agreement”) between the Borrower and the Lender,
on July 11, 2009, together with interest on the unpaid principal balance hereof
from time to time outstanding from the date hereof through and including the
maturity date hereof at the times and at the rate provided in the Credit
Agreement.

This Note evidences borrowings under and has been issued by the Borrower in
accordance with the terms of the Credit Agreement. The Lender and any holder
hereof is entitled to the benefits of the Credit Agreement and the other Loan
Documents, and may enforce the agreements of the Borrower contained therein, and
any holder hereof may exercise the remedies provided for thereby or otherwise
available in respect thereof, all in accordance with the terms thereof. All
capitalized terms used in this Note and not otherwise defined herein shall have
the same meanings herein as in the Credit Agreement.

The Borrower irrevocably authorizes the Lender to make or cause to be made, at
or about the time of the Drawdown Date of any Revolving Credit Loan or at the
time of receipt of any payment of principal of this Revolving Credit Note, an
appropriate notation in any record, including computer records, reflecting the
making of such Revolving Credit Loan or (as the case may be) the receipt of such
payment. The outstanding amount of the Revolving Credit Loans set forth in such
record, including computer records, maintained by the Lender with respect to any
Revolving Credit Loans shall be prima facie evidence of the principal amount
thereof owing and unpaid to the Lender, but the failure to record, or any error
in so recording, any such amount in any such record shall not limit or otherwise
affect the obligation of the Borrower hereunder or under the Credit Agreement to
make payments of principal of and interest on this Revolving Credit Note when
due.

The Borrower has the right in certain circumstances and the obligation under
certain other circumstances to prepay the whole or part of the principal of this
Resolving Credit Note on the terms and conditions specified in the Credit
Agreement.

If any one or more Events of Default shall occur, the entire unpaid principal
amount of this Note and all of the unpaid interest accrued thereon may become or
be declared due and payable in the manner and with the effect provided in the
Credit Agreement.

The Borrower will pay on demand all attorneys’ reasonable fees and out-of-pocket
expenses incurred by the Lender in the administration of all liabilities and
obligations of the Borrower to the Lender, including, without limitation, costs
and expenses associated with travel on behalf of the Lender. The Borrower will
also pay on demand, without limitation, all



--------------------------------------------------------------------------------

attorneys’ reasonable fees, out-of-pocket expenses incurred by the Lender’s
attorneys and all costs incurred by the Lender, including, without limitation
costs and expenses associated with travel on behalf of the Lender, which costs
and expenses are directly or indirectly related to the protection or enforcement
of any of the Lender’s rights against the Borrower or any such endorser or
guarantor to the Lender (whether or not suit is instituted by or against the
Lender).

No delay or omission on the part of the Lender in exercising any right hereunder
shall operate as a waiver of such right or of any other right of the Lender, nor
shall any delay, omission or waiver on any one occasion be deemed a bar to or
waiver of the same or any other right on any future occasion.

Except as required by law or as otherwise provided in the Credit Agreement or
any other Loan Document, the Borrower and each endorser and guarantor of this
Note waive presentment, demand, notice, protest and all other demands and
notices in connection with the delivery, acceptance, performance, default or
enforcement hereof and also waive any delay on the part of the Lender. Each
assents to any extension or other indulgence (including, without limitation, the
release or substitution of collateral) permitted the Borrower or any such
endorser or guarantor by the Lender with respect to this Note and/or any
collateral given to secure this Note and/or any other liability of the Borrower
or such endorser or guarantor to the Lender, and no such discharge or release of
any other party primarily or secondarily liable hereon shall discharge or
otherwise affect the liability of the Borrower or any such endorser or guarantor
to the Lender.

None of the terms or provisions of this Note may be excluded, modified, or
amended except by a written instrument duly executed on behalf of the Borrower
expressly referring hereto and setting forth the provision so excluded, modified
or amended.

This Note shall be binding upon the Borrower and each endorser and guarantor
hereof and upon their heirs, successors and representatives, and shall inure to
the benefit of the Lender and its successors, endorsees and assigns.

The liabilities of the Borrower and any endorser or guarantor of this Note are
joint and several. No person obligated on account of this Note may seek
contribution from any other person also obligated unless and until all
liabilities to the Lender of the person from whom contribution is sought have
been satisfied in full.

THIS NOTE IS DELIVERED TO THE LENDER AT ITS PRINCIPAL OFFICE IN BOSTON,
MASSACHUSETTS, SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS, WITHOUT REGARD TO ITS
PRINCIPLES OF CONFLICTS OF LAWS AND SHALL TAKE EFFECT AS A SEALED INSTRUMENT.
THE BORROWER AND EACH ENDORSER AND GUARANTOR OF THIS NOTE SUBMIT TO THE
JURISDICTION OF THE COURTS OF THE COMMONWEALTH OF MASSACHUSETTS AND OF THE
UNITED STATES DISTRICT COURTS SITUATED THEREIN FOR ALL PURPOSES WITH RESPECT TO
THIS NOTE, ANY COLLATERAL GIVEN TO SECURE THEIR RESPECTIVE LIABILITIES TO THE
LENDER, AND THEIR RESPECTIVE RELATIONSHIPS WITH THE LENDER.

 

- 2 -



--------------------------------------------------------------------------------

THE BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ALL RIGHTS TO TRIAL
BY JURY IN ANY LEGAL ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY THE LENDER
AGAINST THE BORROWER ON ANY MATTER WHATSOEVER ARISING OUT OF, IN CONNECTION WITH
OR RELATED TO THIS NOTE.

 

    BORROWER: WITNESS:     KRONOS INCORPORATED Signed in my Presence:    

By:

  /s/ Paul Lacy       Title:   President

 

/s/ Mark Julien Title: Treasurer and Chief Financial Officer of Kronos
Incorporated

 

- 3 -